                 Case 19-50006-KG             Doc 10   Filed 02/26/19       Page 1 of 2




                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF DELAWARE


In re:                                                         Chapter 11
HERITAGE HOME GROUP LLC, et al.,                               Case No. 18-11736 (KG)
                                 Debtors, 1
                                                               Jointly Administered


HERITAGE HOME GROUP LLC,
                                                               Adv. Proc. No. 19-50006 (KG)
                                 Plaintiff,
                v.

TOW OF WISCONSIN, INC.,

                                 Defendant.

                     DEFENDANT’S MOTION TO DISMISS COMPLAINT

         TOW of Wisconsin, Inc. (the “Defendant”), by and through its undersigned counsel,

hereby files its Motion to Dismiss (the “Motion”) the Complaint of Heritage Home Group LLC

(the “Plaintiff”), for the reasons set forth more fully in the accompanying Memorandum of Law,

which is incorporated herein by reference.

                                    [Signature on Following Page]




1
  The debtors in these chapter 11 cases, along with the last four digits of each debtor’s tax identification
number, as applicable, are: Heritage Home Group LLC (9506); HH Global II B.V. (0165): HH Group
Holdings US, Inc. (7206); HHG Real Property LLC (3221); and HHG Global Designs LLC (1150). The
Debtors’ corporate headquarters is located at 1925 Eastchester Drive, High Point, North Carolina 27265.


{00025042. }
               Case 19-50006-KG   Doc 10       Filed 02/26/19   Page 2 of 2



                                     Respectfully Submitted,

Dated: February 26, 2019
       Wilmington, Delaware
                                     THE ROSNER LAW GROUP LLC

                                     /s/ Frederick B. Rosner
                                     Frederick B. Rosner (DE #3995)
                                     824 Market Street, Suite 810
                                     Wilmington, DE 19801
                                     Telephone: (302) 777-1111
                                     rosner@teamrosner.com

                                                -and-

                                     FENNEMORE CRAIG, P.C.

                                     Anthony W. Austin
                                     2394 E. Camelback Road, Ste. 600
                                     Phoenix, AZ 85016
                                     602-916-5000
                                     aaustin@fclaw.com

                                     Attorneys for Defendant




{00025042. }                               2
